Case 1:03-md-01570-GBD-SN Document 5791-1 Filed 0 /20 Page 1of7

  

 

 

oF} LE Fy. “ie Q

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD) i
ECF Case vi
oa! fi

 

 

 

This document relates to:
Jessica DeRubbio et al. v. Islamic Republic of Iran, No. 1:18-cv-05306 (GBD) (SN)

{S| ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF DeRUBBIO PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B III

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in DeRubbio III, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on May 28, 2019 (ECF No. 4563), together with the entire record in this
case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in DeRubbio III, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs-100229560.1

 

 
Case 1:03-md-01570-GBD-SN Document 5791-1 Filed 01/31/20 Page 2 of 7

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatitum damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in DeRubbio IIT, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
25 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-25 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229560.1

 

 
Case 1:03-md-01570-GBD-SN Document 5791-1 Filed 01/31/20 Page 3 of 7

ORDERED that the remaining DeRubbio Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

 

Garey b Dor wh

GEAKG B/DANIELS
U Statés District Judge

Dated: New York, New York

docs-100229560.1

 

 

 
 

Case 1:03-md-01570-GBD-SN Document 5791-1 Filed 01/31/20 Page 4 of 7

EXHIBIT A
 

 

 

 

 

 

 

000‘0S2‘9r$ WLOL
000‘00S‘ZTS asnods suasinf eueWw suasine "NM neg
000‘00S‘7TS asnods sOopeuel esaia} SOpeUueI yaq\ig
000‘00S‘8S pllyd sopeuel9 udaunel| SOPeURID aq|l9
000‘00S'8$ PI!YD SOpeuel Usa] yyey SOPEUEI Haq{!5
000‘0S2'v$ BULIq!S oosinuel4iq uesns ale UeW3104 Vv pjeuoq
INNOWY SA5VAVaG ees XHNS DWEN 3527] i “oi QUIEN S414 SWEN sibbiey QUIEN 9S4h4
WAILV10S diysuonejay JSILNIVI]d | -AdLLNIVId 44LINIWId ASILNIVId 3s) 1N303930 iNgag3930 4IN303930

 

 

 

 

 

 

 

 

 

(luapasag 11/6 Jo ewey jse7 Aq Ayeoneqeydyy)

o1ggnyed 9} V “xo

230g 26ed OZ/TE/TO Palla T-T6LG uUawWNIO0g NS-Gd9-OZSTO-Pw-E0:T aSeD

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5791-1 Filed 01/31/20 Page 6 of 7

Exhibit B

 
po won au PF wer bP

WN NN NNN NN NN BP PB BB BP BB BP
OOD MN DH BF WNH PO YD BN DY FW PF SD

w
Pr

Case 1:03-md-01570-GBD-SN Document 5791-1 Filed 01/31/20

EX. B to DeRubbio

(Alphabetically by Last Name of 9/11 Decedent)

Page 7 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pecepent | CECEDENT | pecepent Economic Non-Economic TOTAL Damage
First.Name Middle Last Name Suffix Damage Damage Amount Amount
Name Name Amount
Dennis L. Devin $2,127,428 $2,000,000 $4,127,428
Luke Dudek $797,841 $2,000,000 $2,797,841
Sadie Ette $1,023,792 $2,000,000 $3,023,792
Thomas Farino $6,454,069 $2,000,000 $8,454,069
Francis J. Feely $2,000,000 $2,000,000
Sean B. Fegan $2,373,119 $2,000,000 $4,373,119
Samuel Fields Sr. $2,434,137 $2,000,000 $4,434,137
Stephen M. Fogel $4,900,633 $2,000,000 $6,900,633
Donald A. Foreman $2,000,000 $2,000,000
Tamitha Freeman $2,446,949 $2,000,000 $4,446,949
Brett 0. Freiman $2,000,000 $2,000,000
Julie M. Geis $4,529,827 $2,000,000 $6,529,827
Lisa F. Gordenstein $8,160,941 $2,000,000 $10,160,941
Jon R. Grabowski $8,073,992 $2,000,000 $10,073,992
Gilbert Granados $2,000,000 $2,000,000
Tara McCloud Gray $2,381,333 $2,000,000 $4,381,333
Derrick A. Green $588,936 $2,000,000 $2,588,936
John M. Griffin $5,674,787 $2,000,000 $7,674,787
Nezam Hafiz $2,099,060 $2,000,000 $4,099,060
Carolyn Halmon $1,202,347 $2,000,000 $3,202,347
Mohammad | S. Hamdani $3,066,133 $2,000,000 $5,066,133
Roberta B. Heber $788,942 $2,000,000 $2,788,942
Charles J, Houston $3,513,822 $2,000,000 $5,513,822
Jennifer L. Howley $5,436,765 $2,000,000 $7,436,765
Marian R. Hrycak $375,595 $2,000,000 $2,375,595
Lamar D. Hulse $466,975 $2,000,000 $2,466,975
Stephen N. Hyland $2,000,000 $2,000,000
Ernest James $725,225 $2,000,000 $2,725,225
Maxima Jean-Pierre $575,888 $2,000,000 $2,575,888
Alva Cynthia Jeffries: $824,457 $2,000,000 $2,824,457
Sanchez
Paul Ww. Jurgens $2,000,000 $2,000,000
TOTALS $71,042,993 $62,000,000 $133,042,993

 
